Citation Nr: 1143021	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-24 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for lumbar spinal strain, to include as secondary to service-connected painful exostosis of the left anterior chest, residual fracture of the left 9th rib.

4.  Entitlement to an initial rating higher than 10 percent for painful exostosis of the left anterior chest, residual fracture of the left 9th rib.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Veteran & M.S.


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1997 to July 1997, September 2004 to May 2005 and June 2007 to July 2008.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from February 2007 and September 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In a May 2009 rating decision, the RO granted an increased initial evaluation of 10 percent for painful exostosis of the left anterior chest, residual of fracture of the left 9th rib, effective July 2008.  Despite the grant of this increased initial evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2011 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

The issue of entitlement to service connection for fracture of the 10th rib was raised by the Veteran in a December 2008 statement.  This issue is REFERRED to the RO for appropriate action.

The issues of entitlement to service connection for bilateral hearing loss, entitlement to service connection for lumbar spinal strain and entitlement to an initial rating higher than 10 percent for painful exostosis of the left anterior chest, residual fracture of the left 9th rib are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his bilateral tinnitus is causally or etiologically related to service.  


CONCLUSION OF LAW

Service connection for bilateral tinnitus is established.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.


II.  Entitlement to Service Connection for Bilateral Tinnitus

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection on the merits, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d). 

As an initial matter, the Veteran was diagnosed with tinnitus during a February 2007 VA audiological examination.  The Board therefore finds that the evidence demonstrates a present disability, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Board acknowledges that the Veteran's service personnel records indicate he received a Combat Action ribbon.  Accordingly, exposure to noise during service is conceded.  Additionally, a service treatment note from June 2008 indicates the Veteran complained of ringing in ears.  

It is important to note that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

In this case, there is no dispute that Veteran is competent to report symptoms of ringing in the ears that he experiences because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  During the February 2007 VA examination, the Veteran reported that his tinnitus began two years prior, which would be approximately February 2005, during a period of active duty for the Veteran.  He indicated that his tinnitus was not constant, but was recurrent.  On the VA Form 9, the Veteran reported that his tinnitus began during his second period of active duty between September 2004 and May 2005.  See July 2009 VA Form 9.  Additionally, during the September 2011 BVA hearing, the Veteran testified that his tinnitus began during 2004 and 2005.  See September 2011 Transcript, page 27. 

The Board finds these statements to be credible, as there is internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  In this regard, the Veteran has consistently reported that his ringing in the ears initially began in service and he currently still suffers from ringing in the ears. 

The Veteran's statements are also consistent with other evidence of record.  As stated previously, a service treatment note from June 2008 indicates the Veteran complained of ringing in ears.  

Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  Given the competent and credible statements of record asserting recurrent tinnitus since service, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for tinnitus. 

Further, as continuity of symptomatology of a chronic condition has been demonstrated, the Board need not discuss whether the competent medical evidence demonstrates a nexus between his tinnitus and service. 

In light of the discussion above, while the evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  As such, the Veteran's service-connection claim for tinnitus is granted. 


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

The Veteran seeks entitlement to service connection for bilateral hearing loss, entitlement to service connection for lumbar spinal strain and entitlement to an initial rating higher than 10 percent for painful exostosis of the left anterior chest, residual fracture of the left 9th rib.

As provided for by the VCAA, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent records and in substantiating a claim for VA benefits as well as providing an examination, if necessary.  38 U.S.C.A. §§ 5103 , 5103A; 38 C.F.R. § 3.159.

First, the Board notes that during the September 2011 BVA hearing, the Veteran testified that he has received treatment at VA Medical Center (VAMC) Mountain Home and VAMC Knoxville since 2006.  To date, records in the claims file are from 2007 to 2010.  Additionally, the Veteran indicated that he was afforded a VA audiological examination in July 2011.  This record is not located in the claims file.  

38 U.S.C. § 5103A(b)(3) requires that VA continue any attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  Further, as they are VA records, VA is held to have constructive notice of the contents of these records at the time of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

A remand is necessary to obtain all records prior to 2007 and from 2010 and the VA audiological examination of July 2011.

VA's duty to assist also includes providing a thorough and comprehensive medical examination.  Robinette v. Brown, 8 Vet. App. 69 (1995).  The Veteran has not yet been provided a VA examination for his lumbar spinal strain.  The Board notes that service treatment records indicate the Veteran complained of lower back pain during active duty in February 2005.  He reported he injured his back lifting bed frames and mattresses onto a truck.  He was diagnosed with a lower back injury.  Several weeks later, in March 2005, it was noted that the Veteran was diagnosed with a lower back muscle strain.  Post-service, in November 2006, a private record indicates that x-rays demonstrated a healed simple compression fracture of L1 and degenerative disc disease at the lumbosacral level with facet arthrosis, including disc herniation.  The Board finds a remand is necessary to determine whether the Veteran's current lumbar spine disorder is causally or etiologically related to his time in service.

Finally, the Veteran was last afforded a VA examination for his painful exostosis of the left anterior chest, residual fracture of the left 9th rib, in September 2008, more than three years ago.  The Board finds a remand is necessary to afford the Veteran a contemporaneous medical examination to adequately determine the severity of his service-connected disability.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all VAMC records, particularly from VAMC Mountain Home and VAMC Knoxville, prior to 2007 and from 2010 to current.

If no additional records can be located, a negative response is necessary and should be associated with the claims file.

2.  Obtain and associate with the claims file the July 2011 VA audiological examination.  

If no additional records can be located, a negative response is necessary and should be associated with the claims file.

3.  If the July 2011 VA audiological examination cannot be located and/or it does not contain a medical opinion, afford the Veteran a VA audiological examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner must state in the examination report that the claims file has been reviewed. 

Based on a full review of the entire record, to include the Veteran's lay statements regarding the incurrence and continuity of symptomatology of his hearing loss and the fact that acoustic trauma has been conceded, the examiner is requested to render an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's current bilateral hearing loss is causally or etiologically related to noise exposure during service (or other incident therein). 

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion). 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.). 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions must be supported by a clear rationale and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

4.  Afford the Veteran a VA examination for his lumbar spine disorder, to include as secondary to service-connected painful exostosis of the left anterior chest, residual fracture of the left 9th rib.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, including range of motion measurements. 

The examiner is requested to review all pertinent records associated with the claims file and offer comments and an opinion addressing whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent):

a)  that any current lumbar spine disorder is causally or etiologically related to the Veteran's time in service; and

b)  that any current lumbar spine disorder is proximately due to or aggravated by his service-connected painful exostosis of the left anterior chest, residual fracture of the left 9th rib.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion). 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

5.  Afford the Veteran a VA examination to determine the current severity of his painful exostosis of the left anterior chest, residual of fracture of the left 9th rib.  The examiner should identify and completely describe all current symptomatology, including neurological, muscular, and respiratory symptoms. 

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.71a, Diagnostic Codes 5015, 5297 and 38 C.F.R. § 4.124a , Schedule of Ratings for Diseases of the Peripheral Nerves.  The duration of any incapacitating episodes should be noted and any affected nerves should be classified as, "severe," "moderate," or "mild."  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

6.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.  

7.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated. 

If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


